Citation Nr: 0638775	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-03 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an effective date prior to July 31, 2002 
for a compensable rating for the service-connected tinnitus.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1966 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO granted 
service connection and assigned a noncompensable rating for 
tinnitus, effective on February 1, 1993.  

2.  The claim for an increased rating for tinnitus was 
received by the RO on August 12, 2003.  

3.  The VA medical evidence on dated July 31, 2003 shows the 
first complaint of persistent tinnitus.  

4.  The veteran's service-connected diabetes mellitus 
currently is not shown to require regulation of activities or 
to otherwise significantly debilitating manifestations.  




CONCLUSIONS OF LAW

1.  An effective date earlier than one year prior to the date 
of claim, or July 31, 2002, for the assignment of an 
increased rating of 10 percent the service-connected tinnitus 
is not assignable.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.114, 3.157, 3.400 (2006).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).   

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issues decided herein.  

In October 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received from the veteran.  

In the above-noted letter, the veteran was also advised about 
submitting additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

Additionally, the veteran was informed in a September 2006 
letter of the applicable regulations on disability ratings 
and effective dates if either of his claims was granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although no VA letter provided the veteran with the 
requirements needed to establish entitlement to an earlier 
effective date for service-connected tinnitus, this must be 
considered harmless error because the pertinent evidence 
involves evidence prior to August 2003 and is already on 
file.  

Additionally, the Board would note that the veteran was 
provided with the relevant law and regulations on earlier 
effective dates in the December 2004 Statement of the Case 
and July 2006 Supplemental Statement of the Case.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are applicable VA examination and treatment records on file, 
including an examination for VA purposes in November 2003.  

However, providing a current examination of the veteran's 
service-connected tinnitus is not relevant to the earlier 
effective date issue currently on appeal.  Consequently, the 
issue of entitlement to an effective date prior to July 31, 
2002 for a compensable evaluation for tinnitus will be 
decided on the evidence of record.  

Based on the above, the Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision on the issues addressed herein.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Earlier Effective Date Claim

Law and Regulations

Similarly, the general rule with respect to an award of 
increased compensation is that the effective date of such an 
award shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1) (2006).  

An exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 
3.114(a) (2006).  

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151 (2006).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155 (2006).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. § 
3.157(a) (2006).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  (1) The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b) (2006).  


Analysis

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect 
through June 9, 1999, tinnitus was rated a maximum of 10 
percent disabling if persistent as a symptom of head injury, 
concussion, or acoustic trauma.  

The regulations pertaining to the rating of tinnitus under 
Diagnostic Code 6260 were revised, effective June 10, 1999.  
See 64 Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2004)).  

Under the revised criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).  

The proposed amendment to the regulations indicated that 
tinnitus is a subjective sensation which, under certain 
circumstances, comes and goes.  See 59 Fed. Reg. 17297 (April 
12, 1994).  The requirement that the tinnitus be "recurrent" 
means that it might not always be present, but that it 
returns at regular intervals.  Id.  It was also noted that 
tinnitus can be caused by a number of conditions, including 
injuries, acute diseases and drug reactions.  Id.  The 
restriction that tinnitus result from trauma was eliminated 
since the severity of disability from tinnitus does not 
depend on its origin.  Id.  

The Board has considered the full procedural and factual 
history leading to the claim for an earlier effective date 
for the assignment of a compensable rating for tinnitus.  The 
facts pertaining to the claim for an earlier effective date 
for an increased rating for tinnitus are not in dispute.  

In December 1993, the RO granted service connection for 
tinnitus, and assigned a noncompensable rating under 
Diagnostic Code 6260, effective on February 1, 1993, because 
the veteran's tinnitus began after kidney surgery in 1990 and 
was not due to head injury, concussion or acoustic trauma.  

No additional correspondence was received from the veteran 
regarding his tinnitus until August 12, 2003, when the RO 
received the claim for increase and treatment records that 
included a July 31, 2003 audiological report in which the 
examiner noted that the veteran complained of having constant 
tinnitus that began after kidney surgery and got worse after 
a recent episode of Bell's palsy.  

The RO, in a February 2004 rating decision, assigned a 10 
percent rating for tinnitus effective on July 31, 2002, which 
is one year prior to the date of the treatment report of 
persistent tinnitus, which was considered an informal claim.  

This grant, pursuant to 38 C.F.R. § 3.114, was based on a 
liberalizing change in the law that allowed a 10 percent 
evaluation for tinnitus without the requirement that the 
tinnitus be due to head injury, concussion or acoustic 
trauma.  As the change occurred more than a year before the 
claim, benefits could be authorized for a period of one year 
prior to the date of receipt of the claim.  See 38 C.F.R. § 
3.114(a)(3).  

The veteran contends  that the effective date for a 
compensable rating for tinnitus should go back to the date of 
service connection in 1993, or, at least to the date of the 
liberalizing law in June 1999.  

As noted, a compensable rating was not granted beginning 
February 1, 1993 because the tinnitus was not due to head 
injury, concussion, or acoustic trauma.  That rating decision 
is final given that the veteran did not timely appeal 
therefrom.  

With respect to the veteran's contention that the effective 
date should be the effective date of the liberalizing law in 
June 1999 because VA failed to notify the veteran of the 
change, the Board notes that 38 U.S.C. § 7722(c) requires 
that VA "distribute full information to eligible veterans and 
eligible dependents regarding all benefits and services to 
which they may be entitled under laws administered by the 
Department . . ."  

However, there are no statutory provisions allowing a grant 
of retroactive benefits based on a failure to provide 
information concerning benefit eligibility under 38 U.S.C. § 
7722; see also Andrews v. Principi, 351 F.3d 1134 (Fed.Cir. 
2003).  

VA's failure to give a claimant, or potential claimant, any 
form or information concerning the right to file a claim, or 
to furnish notice of the time limit for the filing of a 
claim, does not extend the time periods for doing so.  38 
C.F.R. § 21.1032(a), (c) (1988).  

Although it is unfortunate that the veteran did not apply for 
a compensable rating for the service-connected tinnitus until 
several years after the regulation was amended, any lack of 
awareness does not provide a legal basis for the award of 
retroactive payments.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  


The Rating Criteria

In this case, the RO has evaluated the service-connected 
diabetes mellitus as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

Under this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2006).  


Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected diabetes mellitus.  

To warrant an evaluation in excess of 20 percent for diabetes 
mellitus, there would need to be medical evidence that the 
condition requires insulin, a restricted diet and regulation 
of the veteran's activities.  

There is evidence on file that the veteran is taking insulin 
and follows a restricted diet.  Consequently, it must be 
determined whether his service-connected diabetes requires 
regulation of his activities.  

The private treatment records dated in October 2002 reveal 
that the veteran was doing well overall and that his diabetes 
mellitus was considered under excellent control.  Control was 
noted to be improving with adjustment of medication in July 
2003.  

When examined for VA purposes in November 2003, the veteran 
said that he had restriction of activities because of the 
need to monitor his blood glucose six times a day, the need 
to carry insulin and test equipment to work to regulate his 
insulin and exercise, and the need to adjust his travel 
schedule with eating and injections.  He said that he had 
lost time from work for doctor's visits.  

The examiner found that the veteran's diabetes mellitus 
caused hypertension and skin problems and that he was status 
postnephrectomy.  These complications have been assigned a 
separate rating.  It was noted that the diabetes mellitus did 
not cause eye, heart or neurological problems.  

According to the applicable VA regulation, the regulation of 
activities refers to avoidance of strenuous occupational and 
recreational activities.  The veteran's contentions at his 
November 2003 examination did not involve an inability to 
perform occupational or recreational activities.  In act, 
there is no medical evidence on file that the veteran was 
medically restricted from occupational and recreational 
activities.  

Consequently, the Board finds that an evaluation in excess of 
20 percent for service-connected diabetes mellitus is not 
assignable in this case.  



ORDER

An effective date prior to July 31, 2002 for the assignment 
of a 10 percent rating for the service-connected tinnitus is 
denied.  

An evaluation in excess of 20 percent for service-connected 
diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


